                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-12117-RGS

                          JAMES DAVID LOGAN

                                     v.

              SECURITIES AND EXCHANGE COMMISSION

                      MEMORANDUM AND ORDER

                            November 29, 2018


     On November 26, 2018, the Court received a one-page, handwritten

complaint from James David Logan (“Logan”), a prisoner in custody at a

California State Prison in Lancaster, California. With the complaint, Logan

filed a 2014 copy of a docket sheet for Sec. and Exch. Comm’n v. Logan, C.A.

No. 03-10480-NG (closed). In that action, Logan was ordered to pay civil

penalties totaling $379,750.00 for violations of federal securities laws. The

complaint appears to request the appointment of Boston attorney E. Peter

Parker.

     Because Logan is a prisoner, his complaint is subject to preliminary

screening. Under 28 U.S.C. § 1915(A), the Court is required to conduct a

prompt threshold review of prisoner complaints in civil actions that seek

redress from a governmental entity or officers or employees of a
governmental entity, and to summarily dismiss any claims that are frivolous,

malicious, fail to state a claim on which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. In

conducting this review, the Court liberally construes the plaintiff’s pleadings

because he is proceeding pro se. See Haines v. Kerner, 404 U.S. 519, 520-21

(1972).

      A search of Logan’s litigation history on the federal Judiciary's Public

Access to Court Electronic Records (“PACER”) service reveals that Logan is

a “three-strikes” litigant pursuant to 28 U.S.C. § 1915(g). See Logan v.

Tomer, No. 17-cv-00887 (E.D. Ca. Sept. 6, 2017) (denying leave to proceed

in forma pauperis because Logan has had at least eight cases dismissed that

constitute “strikes”). If a plaintiff has three strikes, Section 1915(g) prevents

that plaintiff from filing a subsequent in forma pauperis action unless the

plaintiff is in imminent danger of serious physical injury. See 28 U.S.C. §

1915(g).

      Even with a liberal construction, the instant action cannot survive

preliminary review because Logan has not alleged facts which even remotely

suggest that he has a viable legal claim.

      Although the Court often affords pro se plaintiffs an opportunity to

amend a complaint in recognition that “basic fairness, as well as ‘sound


                                       2
 
prudential reasons,’ counsel against most uses of the power to dismiss cases

sua sponte,” Gonzalez–Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir.

2001), this is one of those cases in which it “is crystal clear that the plaintiff

cannot prevail and that amending the complaint would be futile.” Id. at 36–

37. To the extent Logan can pay the $400 filing fee, he may initiate a new

civil action.

                                    ORDER

      For the foregoing reasons, this action is DISMISSED without prejudice

pursuant to 28 U.S.C. § 1915(A). The clerk shall enter a separate order of

dismissal.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE 




                                        3
 
